Citation Nr: 0111089	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-20 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as paranoid schizophrenia with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  The veteran also perfected an 
appeal of the RO's denial of reopening of a claim of 
entitlement to service connection for a personality disorder.  
He withdrew his appeal of this issue at his hearing at the 
regional office.  The hearing transcript constitutes a 
written withdrawal of that appeal.  See 38 C.F.R. 
§ 20.204(b), (c) (2000).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Here, potentially relevant medical records have 
not been obtained by the RO.  The available records contain 
references to Dr. Kuma, Dr. Mahusay, Dr. Senope, St. John's 
Hospital, King County Hospital, and Brookdale Hospital.  The 
veteran has reported that records are no longer available 
from Dr. Senope, and he has provided a response from 
Brookdale Hospital indicating that it has no records for him.  
There is also of record a psychological evaluation done by 
Dr. Mahusay in February 1992 for the Office of Disability 
Evaluation.  However, it is not clear whether records may be 
available from Dr. Kuma, St. John's Hospital, and King County 
Hospital.  They may be among the records considered in 
connection with the veteran's Social Security disability 
claim.  Therefore, on remand, the veteran should be asked to 
provide the full names, addresses, and approximate dates of 
treatment and appropriate releases for Dr. Kuma, St. John's 
Hospital, and King County Hospital.  If he has received any 
other psychiatric treatment since his discharge from service, 
he should provide releases with sufficient identifying 
information for all such treatment, unless he has previously 
tried to obtain the records and feels they are unavailable.  

VA also has a duty to request and obtain relevant records 
that are held by another government agency.  The veteran has 
asserted, and the claims folder indicates, that he is in 
receipt of Social Security Administration (SSA) benefits.  
However, only certain extracts from the SSA records appear in 
the claims folder.  The RO should make arrangements to obtain 
the complete SSA benefits records on remand, as the duty to 
assist involves obtaining relevant medical records held by 
other Federal agencies.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).

There is a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  Therefore, the veteran should be told 
what information or evidence is needed to substantiate his 
claim.  If he has had any treatment for the claimed condition 
since service, his treatment records would help substantiate 
his claim.  If any development efforts are unsuccessful, 
notify the claimant of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  However, the duty to provide such an 
examination is limited by the necessity that there be 
competent evidence (whether lay or medical) of a current 
disability that may be associated with military service.  Id.  
It is very important to the veteran's claim, therefore, that 
he provide sufficient information to the RO to locate all 
relevant treatment records.

Accordingly, this case is remanded for the following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all care 
providers who treated the veteran 
for any psychiatric disability since 
September 1985 to the present.  In 
particular, the correct names, 
addresses, and dates of treatment 
for Dr. Kuma, St. John's Hospital, 
and King County Hospital should be 
provided.

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any psychiatric disorder from 
separation from service to the 
present, and the approximate dates 
of such treatment.  

2.  Request all private treatment records 
for which the appellant provides 
releases, and associate with the claims 
file all VA treatment records of which he 
provides adequate identifying 
information.  With respect to VA records, 
all records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already 
on file, that fact should be annotated in 
the claims folder.  Any other records 
should be associated with the claims 
folder.

4.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).  Review the claims 
file and ensure that no other notification 
or development action in addition to that 
directed above is required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475.  If further action is required, 
undertake it before further adjudication 
of the claim.

5.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he has a current acquired 
psychiatric disorder and, if so, whether 
it is at least as likely as not that it 
is related to disease or injury in 
service.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner.  Any 
indicated tests and studies, including 
psychological studies (if deemed 
warranted by the psychiatrist), should be 
conducted, and the report of the 
examination should reflect diagnoses of 
all psychiatric disorders found.  

The examiner is asked whether it is at 
least as likely as not that any acquired 
psychiatric disorder is related to disease 
or injury in service.  The rationale for 
all conclusions should be provided.  
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  

6.  The RO should readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC) and should be given an appropriate 
period for response.

Thereafter, the claim should be returned to the Board for 
further consideration.  No action is required of the veteran 
until he is contacted by the regional office.  The purpose of 
this REMAND is to ensure due process and to obtain additional 
evidence.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

